U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53392 Accelerated Acquisitions IV, Inc. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 26-2517763 (I.R.S. Employer Identification Number) 1840 Gateway Drive Foster City, CA 94404 (Address of Principal Offices) (650)-283-2653 (Issuer’s Telephone Number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þ No o. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 20,500,000 shares of common stock, par value $.0001 per share, outstanding as of August 10, 2011. Transitional Small Business Disclosure Format (Check one):Yes o No þ ACCELERATED ACQUISITIONS IV, INC. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): 3 Balance Sheets as of June 30, 2011(unaudited) and December 31, 2010 4 Statements of Operations for the three and six months ended June 30, 2011 and June 30, 2010 and for the Cumulative Period from Inception (April 29, 2008) to June 30, 2011 (unaudited) 5 Statements of Cash Flows for the six months ended June 30, 2011 and for the Cumulative Period from Inception (April 29, 2008) to June 30, 2011 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item4T.
